Title: From John Adams to James Warren, 24 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 24. 1775
      
      Dear Sir
     
     When it is Said that it is the Prerogative of omniscience to Search Hearts, I Suppose it is meant that no human sagacity, can penetrate at all Times into Mens Bosoms and discover with precise Certainty the secrets there: and in this Sense it is certainly true.
     But there is a sense in which Men may be said to be possessed of a Faculty of Searching Hearts too. There is a Discernment competent to Mortals by which they can penetrate into the Minds of Men and discover their Secret Passions, Prejudices, Habits, Hopes, Fears, Wishes and Designs, and by this Means judge what Part they will act in given Circumstances for the future, and see what Principles and Motives have actuated them to the Conduct they have held, in certain Conjunctures of Circumstances which are passed.
     A Dexterity and Facility of thus unravelling Mens Thought and a Faculty of governing them by Means of the Knowledge We have of them, constitutes the principal Part of the Art of a Politician.
     In a Provincial Assembly, where We know a Mans Pedigree and Biography, his Education, Profession and Connections, as well as his Fortune, it is easy to see what it is that governs a Man and determines him to this Party in Preference to that, to this system of Politicks rather than another &c.
     But here it is quite otherwise. We frequently see Phonomena which puzzle Us.
     It requires Time to enquire and learn the Characters and Connections, the Interests and Views of a Multitude of Strangers.
     It would be an exquisite Amusement, and high Gratification of Curiosity, this Same Mystery of Politicks, if the Magnitude of the Interests and Consequences did not interest us sometimes too much.
    